Mr. Bob C. Burns, Ph.D. President East Arkansas Community College Forrest City, AR  72335-9598
Dear Dr. Burns:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials".
Specifically, you wish to know if the president of a community college is required to file a financial disclosure statement as provided by the Act?  You also pose the same question with regard to a community college Board of trustees.
It is my opinion that the president of a community college would be required to comply with the provisions of the Act.  However, for reasons explained below, I believe that the trustees of a community college fall outside the scope of the Act and therefore are not subject to its financial disclosure provisions.
Initiated Act 1 of 1988 requires those persons meeting the definition of a "public official" to disclose certain financial information.  The Act states:
  `Public official' means a legislator or any other person holding an elective office of state government or any agency head, department director or division director of state government or any appointee to any state board or commission who is authorized or charged by law with the exercise of regulatory authority or is authorized to receive or disburse state or federal funds.
The threshold question, then, is whether a community college is a state agency? I believe the answer to be yes.
This office has previously opined that community colleges are agencies of the state.  Attorney General's Opinions No. 86-160, 78-9 and 77-16.  Therefore, the president of a community college would fall under the Act's definition of a public official as an "agency head, department director or division director of state government".
While the president of a community college is subject to the Act, I do not believe a community college trustees to be bound by its provisions.
You will note that the above quoted definition of a public official makes specific reference to "any appointee to any state board or commission".  Community college trustees are not appointed, nor is the board a "state" board.
A.C.A. 6-61-520 (1987) provides for the election of community college trustees. This Code provision also refers to the board as a "local" one.  The interpretation that a community college board is a local one, not a state board, is also discussed in Attorney General's Opinion No. 86-160.
Based on the plain language of the Act, read in concert with the above cited statute, it is clear that a community college trustee does not fall under the definition of public official.  Please note, however, that a trustee is still required to make certain financial disclosures as required by the Code of Ethics Act, which is codified at A.C.A. 21-8-301 et seq. (1987).